Exhibit 10.1(i)


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made and entered into this 1st
day of February, 2016, by and between Hooker Furniture Corporation (“Employer”)
and George Revington (“Executive”) (each a “Party” and collectively, the
“Parties”) to be effective upon the closing of the transactions described in
that certain Asset Purchase Agreement (the “Purchase Agreement”) by and between
Employer and Home Meridian International, Inc. of even date herewith.  If the
Purchase Agreement is terminated in accordance with its terms, this Agreement
shall be deemed null and void and of no further effect


WHEREAS, Employer desires to secure Executive’s service and expertise in
connection with Employer’s business, beginning on the Effective Date; and


WHEREAS, the Parties agree that a covenant not to compete is essential to the
growth and stability of Employer’s business and to the continuing viability of
such business whenever the employment to which this Agreement relates is
terminated.


NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, Employer and Executive hereby agree as follows:


1. Employment.  Upon the Effective Date, Employer shall employ and Executive
agrees to be employed as President and Chief Operating Officer, Home Meridian
International, a division of Hooker Furniture Corporation (“HMI”) and to perform
such duties as may be assigned to him by Employer from time to time by
Employer’s Chief Executive Officer.  Executive will devote his full working time
and best efforts to the diligent and faithful performance of such duties as may
be entrusted to him from time to time by Employer, and shall observe and abide
by the corporate policies and decisions of Employer in all business matters.


2. Term.  Executive’s employment shall continue under this Agreement for a
period of three (3) years following the Effective Date or until earlier
terminated as provided herein, it being understood and agreed that this
Agreement shall not be effective if the Purchase Agreement and the transactions
contemplated thereby are not consummated and closed.  Following the expiration
of the Term, Executive’s employment shall continue on an at-will basis.


3. Compensation.  Employer shall pay and Executive shall accept as full
consideration for the services to be rendered hereunder compensation consisting
of the items listed below. Employer shall have no obligation to pay any such
compensation for any period after the termination of Executive’s employment,
except as otherwise expressly provided.


(a) Employer shall pay Executive base salary, paid pursuant to Employer’s normal
payroll practices, at an annual rate of $400,000 per year or such other rate as
may be established prospectively by the Compensation Committee of Employer’s
Board of Directors (the “Compensation Committee”) from time to time (“Salary”).
All such Salary payments shall be subject to deduction and withholding
authorized or required by applicable law.


(b) As determined in the discretion of the Compensation Committee, Executive
will be eligible to receive (i) a target annual incentive bonus equal to 45% of
the Executive’s Salary under the annual incentive plan established by the
Compensation Committee with respect to each fiscal year of Employer (the
“Performance Year”) during the term of this Agreement (the “Annual Bonus”),
including a pro-rated Annual Bonus for the Company’s 2017 fiscal year based on
the portion of such year during which Executive is employed after the Effective
Date, and (ii) long term incentive awards with an aggregate target value equal
to 60% of Executive’s Salary and with terms and conditions similar to those
awarded to other management employees of Employer having similar salary and
level of responsibility (“LTI Awards”), including a pro-rated LTI Award for the
Company’s 2017 fiscal year based on the portion of such year during which
Executive is employed after the Effective Date. Payout of the target Annual
Bonus will be subject to achievement of 100% of HMI’s budgeted operating income
goal for the Performance Year as determined by the Committee in its sole
discretion. All other terms and conditions of the Annual Bonus and LTI Awards
shall be determined by the Compensation Committee in its sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Executive shall receive such other benefits, payments, or items of
compensation as are provided under the employee benefit plans of Employer, or as
are made available from time to time under compensation policies set by Employer
for management employees of Employer having similar salary and level of
responsibility; provided, that Executive shall be entitled to four weeks of Paid
Time Off each fiscal year, which shall be pro-rated for the portion of any
fiscal year Executive is employed by Employer during the Term of this Agreement.
Lease payments for any Company car provided to Executive will be deducted from
Executive’s pay for the duration of the lease. Any additional or final expenses
associated with the lease will be deducted from Executive’s pay.


(d) Employer shall reimburse Executive, in accordance with the general policies
and practices of Employer as in effect from time to time, for normal
out-of-pocket expenses incurred by Executive in the ordinary course of business,
including without limitation, Employer’s standard mileage allowance for business
use of any personal vehicle, business related travel, customer entertainment,
and professional organizations.


4. Disability or Death.


(a) Disability.  If at any time during the Term of this Agreement Executive
becomes disabled, Employer may terminate this Agreement. If Employer exercises
its discretion to terminate the Agreement on account of the Executive’s
disability, the Executive shall not be entitled to any further compensation or
benefits under this Agreement (except for such compensation or benefits to which
the Executive may be entitled under the terms of any employee benefit plan of
Employer). For purposes of this Section 4(a), Executive shall be considered
“disabled” if he has suffered any medically determinable physical or mental
impairment that causes the Executive to be unable to perform the essential
duties of his position of employment for 180 consecutive days or any 180 days in
any 365-consecutive-day period.


(b) Death.  If Executive should die during the Term of this Agreement,
Executive’s employment and Employer’s obligations hereunder (other than pro rata
payment of Salary) shall terminate as of his death.


5. Termination by Employer.


(a) Cause.  Employer may terminate the employment of Executive under this
Agreement during its Term for Cause. “Cause” shall include Executive’s (i)
fraud, theft or embezzlement against the Employer or any of its affiliates, (ii)
misconduct by Executive in the performance of his duties injurious to the
business or reputation Employer or any of its affiliates, (iii) conviction of,
or entry of a plea of guilty or nolo contendere to, a crime that constitutes a
felony or other crime involving dishonesty or moral turpitude, (iv) breach of
any restrictive covenant set forth in Section 7, 8, 9, 10 or 11 herein,
violation of any policy, code or standard of ethics generally applicable to
employees of Employer, or material breach of fiduciary duties owed to Employer,
or (iv) refusal to perform or gross neglect of the duties assigned to him. In
such event no further Salary shall be paid to Executive after the date of
termination, no Annual Bonus shall be paid to Executive after the date of
termination (including any Annual Bonus with respect to any fiscal year or the
portion of any fiscal year preceding the date of termination), and Executive
shall forfeit any compensation which had not become vested on or before of the
date of Executive’s termination of employment. Executive shall retain only such
rights to continue to participate in Employer’s benefit plans as are required by
the terms of those plans or applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Without Cause. Employer may terminate the employment of Executive under this
Agreement during its Term without Cause.  In such event, no further Salary shall
be paid to Executive after the date of termination, Executive shall forfeit any
compensation which had not become vested on or before of the date of Executive’s
termination of employment and Executive shall retain only such rights to
continue to participate in Employer’s benefit plans as are required by the terms
of those plans or applicable law. Notwithstanding the forgoing, Employer shall
pay to the Executive an Annual Bonus for the Performance Year in which the
Executive’s employment was terminated if an Annual Bonus is otherwise payable
for that Performance Year, which shall be prorated for the period ending on the
date of the Executive's termination.  Such Annual Bonus, if any, shall be paid
by no later than April 15 of the calendar year in which such Performance Year
ends.


6. Resignation by Employee. Executive may terminate his employment under this
Agreement during its Term for any reason (or no reason) upon 30 days’ advance
written notice to Employer. Employer may, in its sole discretion, waive the
aforementioned notice requirement and accept Employee’s resignation effective as
of any earlier date. Upon resignation by Executive, no further Salary shall be
paid to Executive after the date of termination, Executive shall forfeit any
compensation which had not become vested on or before of the date of Executive’s
termination of employment and Executive shall retain only such rights to
continue to participate in Employer’s benefit plans as are required by the terms
of those plans or applicable law.


7. Confidential Information and Return of Property.  “Confidential Information”
means any written, oral, or other information obtained by Executive in
confidence from Employer, or any of its affiliates, including without limitation
information about their respective operations, financial condition, business
commitments or business strategy, as a result of his employment with Employer
unless such information is already publicly known through no fault of any person
bound by a duty of confidentiality to Employer or any of its
affiliates.  Executive will not at any time, during or after his employment with
Employer, directly or indirectly disclose Confidential Information to any person
or entity other than authorized officers, directors and employees of
Employer.  Executive will not at any time, during or after his employment with
Employer, in any manner use Confidential Information on behalf of himself or any
other person or entity other than Employer, or accept any position in which he
would have a duty to any person to use Confidential Information against the
interests of Employer or any of its affiliates.  Upon termination of his
employment for any reason, Executive will promptly return to Employer all
property of Employer, including documents and computer files, especially where
such property contains or reflects Confidential Information.  Nothing in this
Agreement shall be interpreted or shall operate to diminish such duties or
obligations of Executive to Employer that arise or continue in effect after the
termination of Executive’s employment hereunder, including without limitation
any such duties or obligations to maintain confidentiality or refrain from
adverse use of any of Employer's trade secrets or other Confidential Information
that Executive may have acquired in the course of Executive's employment.


8. Disclosure and Ownership of Work Related Intellectual Property.  Executive
shall disclose fully to Employer any and all intellectual property (including,
without limitation, inventions, processes, improvements to inventions and
processes, and enhancements to inventions and processes, whether or not
patentable, formulae, data and computer programs, related documentation and all
other forms of copyrightable subject matter) that Executive conceives, develops
or makes during the term of his employment, whether or not within the original
Term of this Agreement, and that in whole or in part result from or relate to
Executive's work for Employer (collectively, “Work Related Intellectual
Property”).  Any such disclosure shall be made promptly after each item of Work
Related Intellectual Property is conceived, developed or made by Executive,
whichever is sooner.  Executive acknowledges that all Work Related Intellectual
Property that is copyrightable subject matter and which qualifies as "work made
for hire" shall be automatically owned by Employer.  Further, Executive hereby
assigns to Employer any and all rights which Executive has or may have in Work
Related Intellectual Property that is copyrightable subject matter and that, for
any reason, does not qualify as "work made for hire."  If any Work Related
Intellectual Property embodies or reflects any preexisting rights of Executive,
Executive hereby grants to Employer the irrevocable, perpetual, nonexclusive,
worldwide, and royalty-free license to use, reproduce, display, perform,
distribute copies of and prepare derivative works based upon such preexisting
rights and to authorize others to do any or all of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Covenant Not to Compete. Executive covenants and agrees that for a period of
twenty-four (24) months following Executive’s last day of employment with
Employer, Executive shall not:


(a) engage in any Competitive Activity (as defined below) within the Prohibited
Territory (as defined below); and/or


(b) as an employee, agent, partner, shareholder, member, investor, director,
consultant, or otherwise assist others to engage in Competitive Activity within
the Prohibited Territory.


“Competitive Activity” means: (i) engaging in any aspect of the Business (as
defined below) that Executive was involved with on behalf Employer at any time
during the last 12 months of Executive’s employment with Employer; (ii) engaging
in work for a competitor of  Employer that is substantially similar to the work
Executive performed on behalf of Employer at any time during the last 12 months
of employment with Employer; and/or (iii) engaging in any work for a competitor
of Employer that is likely to result in Executive’s use or disclosure of any
Confidential Information.  Notwithstanding the preceding, Executive may own less
than two percent (2%) of any class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended, of any corporation engaged in
competition with Employer so long as Executive does not otherwise participate in
the management or operation of any such business, or violate any other provision
of this Agreement.


The "Business" means the business of developing, designing, manufacturing,
distributing, promoting, importing, selling or providing the same or substantial
similar wood, metal or upholstered residential furniture products.


"Prohibited Territory" means the geographic territory consisting of the states
of North Carolina, California, Arizona, Georgia and the Commonwealth of
Virginia.  Executive acknowledges and agrees that Executive will assist Employer
to engage in its business in the territory described in the preceding sentence
and therefore such territory is necessary and reasonable for the covenants in
this Section.
 
10. Agreement Not To Interfere.  Executive covenants and agrees that, for a
period of twenty-four (24) months following Executive’s last day of employment
with Employer, Executive shall not:


(a) solicit, encourage, cause or attempt to cause any Restricted Customer (as
defined below) not to do business with Employer or to reduce any part of its
business with Employer;


(b) solicit, encourage, cause or attempt to cause any Restricted Customer to
purchase any services or products from any business other than Employer that are
competitive with or a replacement for the services or products offered by
Employer;


(c) sell or provide any services or products to any Restricted Customer that are
competitive with or a replacement for Employer's services or products;


(d) solicit, encourage, cause or attempt to cause any supplier of goods or
services to Employer not to do business with or to reduce any part of its
business with Employer;
 
 
 

--------------------------------------------------------------------------------

 
 
(e) as an employee, agent, partner, shareholder, member, investor, director,
consultant, or otherwise assist any competitor of Employer to engage in any of
the conduct described in sub-sections (a) – (d) of this Section.


“Restricted Customer” means:  (i) any customer of Employer with whom Executive
had contact or communications at any time during Executive's last twelve (12)
months of employment with Employer; (ii) any customer of Employer for whom
Executive supervised Employer's dealings at any time during Executive’s last
twelve (12) months of employment with Employer; (iii) any customer of Employer
about whom Executive obtained any Confidential Information during Executive's
last twelve (12) months of employment with Employer; (iv) any prospective
customer of Employer with whom Executive had contact or communications at any
time during Executive’s last six (6) months of employment with Employer; (v) any
prospective customer of Employer for whom Executive supervised Employer’s
dealings at any time during Executive's last six (6) months of employment with
Employer; and (vi) any prospective customer of Employer about whom Executive
obtained any Confidential Information during Executive's last six (6) months of
employment with Employer.


11. Agreement Not To Raid Employees.  Executive covenants and agrees that for a
period twenty-four (24) months following Executive’s last day of employment with
Employer, Executive shall not: (a) hire or engage as an employee or as an
independent contractor any person then employed by Employer; and/or (b) solicit
or encourage any employee or independent contractor to leave his or her
employment or engagement with Employer.


12. Reasonableness of Restrictions; Remedies for Breach.


(a) Executive acknowledges and agrees that the restrictions, prohibitions and
other provisions in Sections 7, 8, 9, 10 and 11 above are reasonable, fair and
equitable in terms of duration and scope, are necessary to protect the
legitimate business interests of Employer, and are a material inducement to
Employer to enter into this Agreement.


(b) Executive acknowledges and agrees that a breach of any of the covenants made
by him in Sections 7, 8, 9, 10 and 11 above would cause irreparable harm to
Employer or any of its affiliates for which there would be no adequate remedy at
law.  Accordingly, the parties agree that in the event of any breach or
attempted breach by Executive of any of the provisions of Sections 7, 8, 9, 10
or 11, Employer shall be entitled to institute and prosecute proceedings at law
or in equity with respect to such breach, and, if successful, to recover such
costs, expenses, and reasonable attorney's fees as may be incurred in connection
with such proceedings. Employer shall also be able to recover any damages
suffered due to Executive's breach of any of the covenants made by him in
Sections 7, 8, 9, 10 or 11 above.


(c) If Executive breaches Sections 7, 8, 9, 10, or 11 above, the duration of the
period identified shall be computed from the date he resumes compliance with the
covenant or from the date Employer is granted injunctive or other equitable
relief by a court of competent jurisdiction enforcing the covenant, whichever
shall first occur, reduced by the number of days Executive was not in breach of
the covenant after termination of employment, or any delay in filing suit,
whichever is greater.


13. Survival of Obligations.  Executive’s obligations under Sections 7, 8, 9, 10
and 11 of this Agreement shall survive the termination of his employment and
this Agreement, regardless of the reason for or method of termination.  Each of
the provisions in these Sections shall be enforceable independently of every
other provision, and the existence of any claim or cause of action Executive may
have against Employer, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement of these Sections of the Agreement
by Employer.
 
 
 

--------------------------------------------------------------------------------

 
 
14. Non-disparagement.  To the maximum extent permitted by law, Executive agrees
that he will not disparage or denigrate to any person any aspect of his
relationship with Employer, nor the character of Employer, nor Employer’s
employees, agents, representatives, products, operating methods, suppliers,
customers, or service providers, whether past, present, or future, and whether
or not based on or with reference to Executive's relationship with Employer.


15. Actions After Termination.  Executive agrees that following his termination
from Employer, regardless of the reason for the termination, he will continue to
make himself available for reasonable consultation with Employer and Employer's
agents and employees regarding his prior work for Employer.  Such consultation
shall include Executive's making himself reasonably available for interviews by
Employer’s counsel, depositions, and/or appearances before courts or
administrative agencies upon Employer's reasonable request.  Executive agrees
that if he is contacted by any government agency with reference to Employer's
business, or by any person contemplating or maintaining any claim or legal
action against Employer, or by any agent or attorney of such person, he will
promptly notify Employer of the substance of his communications with such
person. In no event shall such services exceed 20% of the average level of
services performed by Executive over the 36-month period immediately preceding
the date on which Executive's employment terminated.


16. Assignment.  Employer may assign this Agreement to any other entity
acquiring all or substantially all of the assets or stock of Employer or to any
other entity into which or with which Employer may be merged or
consolidated.  Upon such assignment, merger, or consolidation, the rights of
Employer under this Agreement, as well as the obligations and liabilities of
Employer hereunder, shall inure to the benefit of and be binding upon the
assignee, successor-in-interest, or transferee of Employer and Employer shall
have no further obligations or liabilities hereunder.  This Agreement is not
assignable in any respect by Executive.


17. Invalid Provisions.  It is not the intention of either Party to violate any
public policy, or any statutory or common law.  If any sentence, paragraph,
clause or combination of the same in this Agreement is in violation of the law
of any State where applicable, such sentence, paragraph, clause or combination
of the same shall be void in the jurisdictions where it is unlawful, and the
remainder of the Agreement shall remain binding on the Parties.  However, the
Parties agree, and it is their desire that a court should substitute for each
such illegal, invalid or unenforceable covenant a reasonable and
judicially-enforceable limitation in its place, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the Parties
themselves in the modified form.


18. Entire Agreement; Amendments.  This Agreement contains the entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, if any, relating to the subject matter
hereof, including, without limitation, any prior agreements, arrangements and
understandings relating to employment and compensation between Executive and
Home Meridian International, Inc. or its affiliates. This Agreement may be
amended in whole or in part only by an instrument in writing setting forth the
particulars of such amendment and duly executed by both Parties.
 
19. Multiple Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.


20. Governing Law; Jurisdiction. The validity, construction, interpretation and
enforceability of this Agreement and the capacity of the parties shall be
determined and governed by the laws of the Commonwealth of Virginia, without
regard to the conflict of law rules contained therein.  The parties hereby agree
and consent that any and all causes of action arising under this Agreement shall
only have jurisdiction and venue in the United States District Court for the
Western District of Virginia, Danville Division and/or the Circuit Court for
Henry County, Commonwealth of Virginia.
 
 
 

--------------------------------------------------------------------------------

 
 
21. Taxes.  All payments made under this Agreement shall be subject to
Employer's withholding of all required foreign, federal, state and local income
and employment/payroll taxes, and all payments shall be net of such tax
withholding.  The parties intend that any payment under this Agreement shall, to
the extent subject to Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”), be paid in compliance with Code Section 409A and
the Treasury Regulations thereunder such that there shall be no adverse tax
consequences, interest, or penalties as a result of the payments.  The parties
shall interpret the Agreement in accordance with that intent, and to the extent
applicable, with Code Section 409A and the Treasury Regulations
thereunder.  With respect to any payment subject to Section 409A, the parties
agree to modify this Agreement or the timing (but not the amount) of such
payment to the extent necessary to comply with Section 409A of the Code and
avoid application of any taxes, penalties, or interest thereunder.  However, in
the event that the payments under the Agreement are subject to any taxes
(including, without limitation, those specified in Code Section 409A), Executive
shall be solely liable for the payment of any such taxes.


22. Acknowledgement and Release. Executive acknowledges and agrees that the
Employer does not and will not owe Executive any payments or benefits under or
related to any compensation or benefit plan, agreement or other arrangement
maintained by Home Meridian International, Inc. or its affiliates (the
“Sellers”), other than rights arising after the effective date of this Agreement
under a benefit plan, agreement or other arrangement that the Employer and its
affiliates specifically agreed in writing to assume from the Sellers (“Assumed
Arrangements”).  Executive hereby releases the Company and its affiliates, to
the fullest extent permitted by applicable law, from any and all claims related
to Executive’s employment with or separation from Sellers, other than any claims
with respect to the Assumed Arrangements.






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.




HOOKER FURNITURE CORPORATION






/s/ Paul B. Toms, Jr. 
Paul B. Toms, Jr.
Chairman & Chief Executive Officer




EXECUTIVE






/s/ George Revington 
George Revington
 
 
 
 

--------------------------------------------------------------------------------

 